           Case 2:19-cv-00909-JEO Document 1 Filed 06/12/19 Page 1 of 8                     FILED
                                                                                   2019 Jun-12 PM 03:57
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

JULIE-ANNE DENTICI,
an individual,

      Plaintiff,
                                               CASE NO:
vs.

MUGSHOTS BJCC, LLC,

     Defendant.
__________________________________/

                                   COMPLAINT

      Plaintiff, Julie-Anne Dentici (“Plaintiff”) by and through the undersigned

counsel, hereby files this Complaint and sues MUGSHOTS BJCC, LLC, for

injunctive relief, attorney’s fees and costs pursuant to 42 U.S.C. §12181 et seq.,

(“Americans with Disabilities Act” or “ADA”) and alleges:

                         JURISDICTION AND PARTIES

      1.      This is an action for declaratory and injunctive relief pursuant to Title

III of the Americans with Disabilities Act, 42 U.S.C. §12181 et seq., (hereinafter

referred to as the “ADA”). This Court is vested with original jurisdiction under 28

U.S.C. Sections 1331 and 1343.

      2.      Venue is proper in this Court, the Northern District of Alabama

pursuant to 28 U.S.C. §1391 (B) and Local Rules of the United States District
              Case 2:19-cv-00909-JEO Document 1 Filed 06/12/19 Page 2 of 8




Court for the Northern District of Alabama.

         3.      Plaintiff, Julie-Anne Dentici (hereinafter referred to as “Dentici”) is a

resident of the State of Alabama and is a qualified individual with a disability

under the ADA. Dentici suffers from what constitutes a “qualified disability”

under the Americans With Disabilities Act of 1990, (“ADA”) and all other

applicable Federal statutes and regulations to the extent that she suffers from

cerebral palsy, requires a wheelchair for mobility and has limited use of her upper

extremities. Prior to instituting the instant action, Dentici visited the Defendant’s

premises at issue in this matter, and was denied full, safe and equal access to the

subject properties due to their lack of compliance with the ADA.                  Dentici

continues to desire and intends to visit the Defendant’s premises but continues to

be denied full, safe and equal access due to the barriers to access that continue to

exist.

         4.      The Defendant, MUGSHOTS, LLC is a limited liability company

registered to do business and, in fact, conducting business in the State of Alabama.

Upon information and belief MUGSHOTS BJCC, LLC (hereinafter referred to as

“Mugshots”) is the owner, lessee and/or operator of the real property and

improvements that are the subject of this action, specifically: The Mugshots Bar &

Grill Restaurant located at 1919 Kentucky Avenue, in Birmingham, Alabama

(hereinafter referred to as the "Restaurant").
           Case 2:19-cv-00909-JEO Document 1 Filed 06/12/19 Page 3 of 8




      5.      All events giving rise to this lawsuit occurred in the Northern District

of Alabama.

                     COUNT I - VIOLATION OF THE ADA

      6.      On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §12101 et seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its

requirements. The effective date of Title III of the ADA was January 26, 1992. 42

U.S.C. §12181; 20 C.F.R. §36.508 (A).

      7.      Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the

Restaurant owned by MUGSHOTS is a place of public accommodation in that it is

a retail Restaurant operated by a private entity that provides goods and services to

the public.

      8.      Defendant has discriminated and continues to discriminate against the

Plaintiff, and others who are similarly situated, by denying access to, and full, safe

and equal enjoyment of goods, services, facilities, privileges, advantages and/or

accommodations at the Restaurant in derogation of 42 U.S.C §12101 et seq.

      9.      The Plaintiff has been unable to and continues to be unable to enjoy

access to, and the benefits of the services offered at the Restaurant owned by


                                          3
         Case 2:19-cv-00909-JEO Document 1 Filed 06/12/19 Page 4 of 8




MUGSHOTS. Prior to the filing of this lawsuit, Plaintiff visited the Restaurant at

issue in this lawsuit and was denied access to the benefits, accommodations and

services of the Defendant’s premises and therefore suffered an injury in fact as a

result of the barriers to access listed in Paragraph 11, below that she personally

encountered. In addition, Plaintiff continues to desire and intends to visit the

Restaurant, but continues to be injured in that she is unable to and continues to be

discriminated against due to the barriers to access that remain at the Restaurant in

violation of the ADA. Dentici has now and continues to have reasonable grounds

for believing that she has been and will be discriminated against because of the

Defendant’s continuing deliberate and knowing violations of the ADA.

      10.    Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991,

the Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements of the ADA 28 C.F.R. Part 36.

      11.    MUGSHOTS is in violation of 42 U.S.C. §12181 et seq. and 28

C.F.R. §36.302 et seq. and is discriminating against the Plaintiff as a result of inter

alia, the following specific violations that Plaintiff personally encountered:

            i.      There is no clear floor space to open the toilet room corridor

                    door as necessary to exit toilet room corridor from a

                    wheelchair;


                                          4
Case 2:19-cv-00909-JEO Document 1 Filed 06/12/19 Page 5 of 8




   ii.   There is no accessible signage for the toilet rooms;


 iii.    The toilet room corridor is too narrow to provide clear floor

         space necessary for a wheelchair user to enter the toilet rooms;


 iv.     There is insufficient knee clearance for a wheelchair user to

         access that lavatory in the ladies toilet room;

  v.     The lavatory pipes are not insulated in the ladies toilet room;

 vi.     There is insufficient clear floor space within the ladies toilet

         room for a wheelchair user to enter the accessible toilet stall

         due to the narrow path leading to the toilet stalls;

vii.     The toilet paper dispenser is mounted too close to the side grab

         bar interfering with use of the side grab bar by a wheelchair

         user transferring onto the water closet in the ladies accessible

         toilet stall;

viii.    There is no wheelchair accessible seating at the bar or a

         lowered accessible portion of the bar, nor is any wheelchair

         accessible seating provided within the bar area;

 ix.     The tables in the outdoor dining area are not wheelchair

         accessible due to a lack of knee and toe clearance;


                                5
          Case 2:19-cv-00909-JEO Document 1 Filed 06/12/19 Page 6 of 8




      12.     There are other current barriers to access and violations of the ADA at

the Restaurant owned and operated by MUGSHOTS that were not specifically

identified herein as the Plaintiff is not required to engage in a futile gesture

pursuant to 28 C.F.R. Part 36, §36.501 and, as such, only once a full inspection is

performed by Plaintiff or Plaintiff’s representatives can all said violations be

identified.

      13.     To date, the barriers to access and other violations of the ADA still

exist and have not been remedied or altered in such a way as to effectuate

compliance with the provisions of the ADA.

      14.     Pursuant to the ADA, 42 U.S.C. §12101 et seq. and 28 C.F.R.

§36.304, MUGSHOTS was required to make its Restaurant, a place of public

accommodation, accessible to persons with disabilities by January 28, 1992. To

date, MUGSHOTS has failed to comply with this mandate.

      15.     Plaintiff has been obligated to retain undersigned counsel for the filing

and prosecution of this action.       Plaintiff is entitled to have her reasonable

attorney’s fees, costs and expenses paid by Defendant pursuant to 42 U.S.C.

§12205.




                                           6
         Case 2:19-cv-00909-JEO Document 1 Filed 06/12/19 Page 7 of 8




      16.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority

to grant Plaintiff injunctive relief, including an Order to alter the subject facilities

to make them readily accessible to, and useable by, individuals with disabilities to

the extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed.

      WHEREFORE, the Plaintiff demands judgment against MUGSHOTS and

requests the following injunctive and declaratory relief:

             A.     That the Court declare that the property owned and
                    administered by Defendant is violative of the ADA;

             B.     That the Court enter an Order directing Defendant to alter
                    its facilities to make them accessible to and useable by
                    individuals with disabilities to the full extent required by
                    Title III of the ADA;

             C.     That the Court enter an Order directing Defendant to
                    evaluate and neutralize its policies and procedures towards
                    persons with disabilities for such reasonable time so as to
                    allow them to undertake and complete corrective
                    procedures;

             D.     That the Court award reasonable attorney’s fees, costs
                    (including expert fees) and other expenses of suit, to the
                    Plaintiff; and

             E.     That the Court award such other and further relief as it
                    deems necessary, just and proper.

      Dated this 12th day of June, 2019.



                                           7
       Case 2:19-cv-00909-JEO Document 1 Filed 06/12/19 Page 8 of 8




                                        Respectfully submitted,

                                        By: /s/ Edward I. Zwilling
                                        Edward I. Zwilling, Esq.
                                        AL State Bar No.: ASB-1564-L54E
OF COUNSEL:

Law Office of Edward I. Zwilling, LLC
4000 Eagle Point Corporate Dr.
Birmingham, Alabama 35242
Telephone: (205) 822-2701
Email: edwardzwilling@zwillinglaw.com




                                    8
